DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 4 October 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, pages 5-7 filed 4 October 2022 regarding Claim 1 has been fully considered but they are not persuasive. Applicant stated that the prior art of record Huang et al. US 2016/0072299 and Bavard et al. US 20110095604, did not teach all of the limitation of Claim 1 and in particular traffic congestion.  Applicant further stated that one of ordinary skill in the art would not reasonably consider a number of vehicles on a roadway to traffic congestion. Examiner respectfully disagrees with Applicants statements.  
Bavard teaches traffic intensity (an adjustable power based on power fluctuation and required for an instantaneous traffic intensity to an energy storage means (MS) capable of powering the electric line at a peak power via at least one other converter, characterized in that a dimensioning unit (PCC) receives information on the power needs based on the traffic intensity evaluated over at least one duration of said traffic, refer to abstract) which is being interpreted as traffic congestion. 
Bavard also teaches traffic density (an adjustable power as a function of (instantaneous) fluctuations in the energy required for an instantaneous traffic density to an energy storage means capable of supplying the electric line with peak power via at least one other converter, the system thus provides that [0011] a dimensioning unit (traffic monitoring point) receives information concerning energy requirements as a function of the traffic density evaluated over at least one duration (hourly, for example) of said traffic, refer to [0004], [0007], [0010], [0018]) which is also being interpreted as traffic congestion. Additionally one of ordinary skill in the art would reasonably consider a number of vehicles on a roadway to traffic congestion and as the number of vehicles increase the traffic intensity, density, or congestion would increase.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 2016/0072299, in view of Bavard et al. US 20110095604, in view of Keeling et al. US 2014/0232197.
Regarding Claims 1, 4, and 7, Huang teaches a contactless power feeding system (power transfer system 400, fig. 4A) comprising:
a power feeding device including a plurality of power feeding coils (base pads 415, fig. 4A and refer to [0041]) along a road (roadway 410, fig. 4A) along which an electric vehicle (electric vehicle 405, fig. 4A) is able to travel, wherein the power feeding device is configured to transmit electric power to a power receiving coil (vehicle pad 406, fig. 4A and refer to [0041]) of a power receiving device of the electric vehicle in a contactless manner;
a receiver (distribution controller 445, fig. 4A, the distribution controller may communicate with the local controllers 425a-425f to coordinate activation or deactivation of particular ones of the base pads 415a-r, refer to [0044]; and
an electronic control unit (distribution controller 445 and local controllers 425, fig. 4A) configured to:
control transmission power transmitted from each of the plurality of power feeding coils to the power receiving coil (refer to [0043]-[0044] and [0046]-[0049]). 
Huang however is silent regarding a receiver configured to receive traffic congestion information of the road the electronic control unit configured to: control the power feeding device such that the transmission power of one or more power feeding coils of the plurality of power feeding coils located in a congestion occurrence section is higher than the transmission power of one or more power feeding coils of the plurality of power feeding coils located in a non-congestion occurrence section, wherein each of the congestion occurrence section and the non-congestion occurrence section are along a portion of the road including the plurality of power feeding coils.
Bavard  teaches a receiver configured to receive traffic congestion information of the road (dimensioning unit PCC receiving information INF1 concerning the energy requirements of the traffic density evaluated over at least one duration of said traffic, refer to [0029]); and 
the electronic control unit configured to control the power feeding device such that the transmission power of one or more power feeding coils of the plurality of power feeding coils located in a congestion occurrence section is higher than the transmission power of one or more power feeding coils of the plurality of power feeding coils located in a non-congestion occurrence section, wherein each of the congestion occurrence section and the non-congestion occurrence section are along a portion of the road including the plurality of power feeding coils (Based on a power adjustment system for powering an electric line for supplying power for vehicles moving on a track/traffic route associated with said electric line, comprising an electric supply feeder delivering an average electric power directly to the electric line or via at least one converter, and an adjustable power as a function of (instantaneous) fluctuations in the energy required for an instantaneous traffic density to an energy storage means capable of supplying the electric line with peak power via at least one other converter, the system thus provides that [0011] a dimensioning unit (traffic monitoring point) receives information concerning energy requirements as a function of the traffic density evaluated over at least one duration (hourly, for example) of said traffic, refer to [0010]-[0011]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the control method as taught by Bavard with the contactless power feeding system of Huang in order to further control the power distribution requirements of the system.
The combination of Huang and Bavard is not explicit regarding controlling energization of the plurality of power feeding coils such that a transmission power of one or more power feeding coils of the plurality of power feeding coils located in a congestion occurrence section of the road, based on the received traffic congestion information.
Keeling teaches controlling energization of the plurality of power feeding coils such that a transmission power of one or more power feeding coils of the plurality of power feeding coils located in a congestion occurrence section of the road, based on the received traffic congestion information (FIG. 13 is a diagram of an exemplary wireless power transfer system for powering electric vehicles along a roadway. … the power supply topology disclosed herein may be used in dynamic roadway applications where the power demand is subject to change as various electric vehicles traverse the length of a transmit coil. As shown, conductive structures 1310, 1320, and 1330 may be embedded within a track 1301, which may be a fixed track, a road, a highway, a surface street, a conveyer line, or other EV transit pathway. Depending on the track length, one or more modules may provide power to the track. For example, conductive structure 1310 is powered by three modules, 1311-1313, conductive structure 1320 is powered by four modules, 1321-1324, and conductive structure 1330 is powered by two modules, 1337-1338. …. Further, as in FIG. 9, modules may communicate via a separate communications link (not shown.) Beyond communications among modules connected to a single transmit coil, modules may communicate amongst transmit coils to transfer information to down-track modules related to expected loading based on vehicle travel., refer to [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the control method as taught by Keeling with the contactless power feeding system of the combination of Huang and Bavard in order to further dynamically control the power distribution requirements of the system.
Regarding Claim 2, 5, and 8, the combination of Huang, Bavard, and Keeling teaches all of the limitations of Claims 1, 4, and 7 above, respectively and further teaches wherein the electronic control unit is further configured to control the power feeding device to increase the transmission power as a time for the electric vehicle to pass through the congestion occurrence section increases (refer to [0049] of Huang and [0018], [0032] of Bavard, and [0070] of Keeling).
Regarding Claim 3, 6, and 9, the combination of Huang, Bavard, and Keeling teaches all of the limitations of Claims 1, 4, and 7 above, respectively and further teaches wherein the electronic control unit is further configured to control the power feeding device such that the transmission power is lower when the electric vehicle traveling in a power feeding section has a power generation device, than when the electric vehicle traveling in the power feeding section does not have the power generation device, wherein the power feeding section is along a portion of the road and includes the plurality of power feeding coils (refer to [0032] of Bavard and Fig. 13 of Keeling).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
15 December 2022
/DANIEL KESSIE/Primary Examiner, Art Unit 2836